Citation Nr: 0830897	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  04-24 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating greater than 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
August 1973 and from November 1973 to May 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted service 
connection and assigned a 50 percent disability rating for 
PTSD.

This matter was previously before the Board in March 2007 at 
which time the Board remanded the matter for additional 
development.  All development having been completed, the 
matter is before the Board for adjudication.


FINDING OF FACT

The veteran's PTSD is not manifested by occupational and 
social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a higher rating for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.130, Diagnostic Code (DC) 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran's PTSD is evaluated as 50 percent disabling under 
DC 9411.  38 C.F.R.  § 4.130.  The veteran's PTSD has been 
evaluated under the general rating formula for mental 
disorders.  

Under these criteria, a 50 percent rating is warranted by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

Important for this case, a 70 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  Id.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.  The evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to symptoms provided in that diagnostic code.  Id. 
at 443.

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
a particular diagnostic code, the appropriate, equivalent 
rating will be assigned.  Id.

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) score.  
It is important to note that, as noted by the Court, a GAF 
score reflects the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th Ed. (DSM-IV) at 32).  A score of 41-50 is 
assigned where there are, "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  
A GAF score of 51-60 indicates moderate symptoms (e. g. flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e. g. few friends, conflicts with peers or co-
workers).  A score of between 61 and 70 represents some mild 
symptoms (e.g., depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships (emphasis in original).  DSM-IV 
at 32; 38 C.F.R. § 4.125. DSM-IV at 32; 38 C.F.R. § 4.125. 

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).

The veteran had a VA examination in July 2007.  The examiner 
reviewed the claims file and noted that the veteran was 
cooperative, friendly, relaxed and attentive.  The veteran's 
speech was unremarkable, spontaneous, clear and coherent.  He 
had normal affect.

It was noted that the veteran had general suspiciousness in 
public.  He had no delusions, average intelligence, 
understood the outcome of his behavior, and understood that 
he has a problem.

The veteran has recurrent distressing dreams of his traumatic 
event, and tries to avoid thoughts, feelings, or 
conversations associated with the trauma.  He avoids places, 
activities, and people that arouse recollection of the trauma 
and he feels detached or estranged from others.

The veteran expressed difficulty staying asleep, irritability 
or outbursts of anger, and hypervigilance.  He has on average 
one nightmare per week that awakens him.  The veteran remains 
detached most of the time in relationships outside of his 
family.

The examiner noted that the veteran has not worked since 1998 
due to a heart condition.  At the time of the exam, the 
veteran was separated from his sixth wife and he indicated 
that he had two close friends.  The examiner stated that the 
veteran is not unemployed due to PTSD.  

The examiner diagnosed the veteran with PTSD and assigned a 
GAF score of 55 and opined that the veteran's symptoms do not 
result in total occupational and/or social impairment and 
that the symptoms do not cause deficiencies in most areas, 
providing evidence against this claim.  The examiner further 
stated that the veteran does not have occupational impairment 
due to PTSD, but it does cause significant social problems 
resulting in a fairly isolative lifestyle.

Another VA examination was conducted in January 2003.  The 
examiner reviewed the claims file.  During the exam, the 
veteran reported that he lived with his brother and helped 
out with household chores.  He indicated that he had a few 
friends and that he spent his time in his garden and at 
church.  He said he worked up to a year prior to the January 
2003 examination.  

The veteran reported that he has a sleep disturbance and is 
jittery.  He stated that he is anxious, easily startled, 
hypervigilant, and not sociable.  He further indicated that 
he has difficulty falling asleep and has nightmares once a 
week and flashbacks once a month.  

The examiner noted that the veteran was not working due to 
his heart condition.  He further stated that the veteran has 
few friends and solitary recreation activities.  

During the exam, the veteran was alert and cooperative.  The 
veteran had no suicidal or homicidal ideations.  He was 
having flashbacks, nightmares, and intrusive thoughts.  His 
intellectual capacity, insight and judgment appeared to be 
adequate.  The veteran had no delusions, hallucinations, 
ideas of reference or suspiciousness.

The examiner diagnosed the veteran with PTSD and assigned a 
GAF score of 53.  He indicated that the veteran has serious 
impairment of social interactions and establishing and 
maintaining relationships.

Overall, the findings are found to provide evidence against 
this claim.

VA outpatient treatment records dated April 2004 indicate 
that the veteran had a GAF of 45 and was unable to sustain 
relationships.  His GAF score remained at 45 in August 2004.  

The veteran's representative argues that the veteran is 
entitled to an increased rating based upon VA outpatient 
treatment records dated May 2002.  These records indicate 
that the veteran expressed suicidal ideations and depression.  
The veteran was admitted for treatment and a mental status 
examination indicates that the veteran expressed strong 
suicidal ideations after leaving his spouse.  After 
evaluating the veteran, VA diagnosed the veteran with major 
depression, single episode with a GAF of 45.  Upon discharge, 
the diagnosis remained major depression, single episode.  The 
symptoms were not attributed to PTSD, providing evidence 
against this claim.

The veteran was diagnosed with PTSD in June 2002, at which 
time the veteran indicated that he had intrusive memories and 
bad dreams about his Navy experiences, had difficulty 
enjoying things, felt distant and cut off from others, had 
difficulty staying asleep, felt edgy and on guard, and was 
jumpy and easily startled.  The veteran was screened for 
depression and it was found that the veteran had moderate to 
severe depression.  The suicidal thoughts were attributed to 
the depression, not to his PTSD.

Despite the fact that the suicidal ideations were attributed 
to depression, the Board has considered them in this case, 
and based upon the evidence, finds that the overall 
disability picture warrants a 50 percent rating, but not 
higher.  In fact, it is important for the veteran to 
understand that based upon the evidence of record, the 50 
percent rating could not be justified without consideration 
of the May 2002 outpatient treatment records.

Since the present appeal arises from an initial rating 
decision which established service connection and assigned 
initial disability ratings, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board has reviewed all evidence in the claims 
file, including VA outpatient treatment records.  

Neither VA examiner found that the veteran had occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as (for example) suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech that is intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Based upon the 
evidence, the Board finds that the veteran's symptoms warrant 
a rating no greater than 50 percent at any time to warrant a 
staged rating.  

Simply stated, the Board does not find evidence that the 
veteran's disability evaluations should be increased for any 
separate period based on the facts found during the appeal 
period.  The evidence of record from the day the veteran 
filed his claims to the present supports the conclusion that 
he is not entitled to increased compensation during any time 
within the appeal period.  

This finding does not suggest that the veteran does not have 
problems with his PTSD.  As noted above, the veteran clearly 
has had problems with PTSD.  It is simply that his current 
problems do not meet the requirement of a higher evaluation.  
The veteran's inability to work is related to a heart 
condition.  He has a few close friends and is close with his 
immediate family.  He also attends church services and 
gardens in his spare time.  The treatment records indicate 
that the veteran is unable to establish and maintain 
relationships; however, reviewing the evidence, the Board 
finds that the overall disability picture for the veteran's 
PTSD does not more closely approximate a 70 percent rating, 
as his symptoms do not cause occupational and social 
impairment with deficiencies in most areas.  38 C.F.R. § 4.7.  
Therefore, the preponderance of the evidence against this 
claim.  38 C.F.R. § 4.3.  The Board finds that the post-
service medical record, as a whole, provides evidence against 
a finding that the veteran meets a greater rating criterion 
for PTSD.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating greater than 50 percent for PTSD.  38 C.F.R.  § 4.3. 



The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in November 2002 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the his and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and records from the Social Security 
Administration.  The veteran was afforded VA medical 
examinations in January 2003 and July 2007.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).




ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


